
	
		I
		111th CONGRESS
		1st Session
		H. R. 1812
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mrs. Bachmann (for
			 herself, Mr. Paul, and
			 Mrs. Schmidt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  recovery periods for certain energy production and distribution
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting New American Energy Act of
			 2009.
		2.3-year recovery
			 period for certain energy production and distribution facilities
			(a)In
			 generalSubparagraph (A) of
			 section 168(e)(3) of the Internal Revenue Code of 1986 (defining 3-year
			 property) is amended by striking and at the end of clause (ii),
			 by striking the period at the end of clause (iii), and by adding at the end the
			 following new clauses:
				
					(iv)any industrial steam and electric
				generation and/or distribution system described in Asset Class 00.4 of Revenue
				Procedure 87–56,
					(v)any electric utility nuclear production
				plant described in Asset Class 49.12 of such Procedure,
					(vi)any electric utility steam production plant
				which is fueled by coal and described in Asset Class 49.13 of such
				Procedure,
					(vii)any electric utility transmission and
				distribution plant described in Asset Class 49.14 of such Procedure,
					(viii)any electric utility combustion turbine
				production plant which is fueled by natural gas and described in Asset Class
				49.15 of such Procedure,
					(ix)pollution control equipment that modifies
				the outputs (such as thermal discharge control) rather than modifying inputs,
				and
					(x)any property which is described in
				subparagraph (A) of section 48(a)(3) (or would be so described if solar,
				wind, or geothermal energy were substituted for solar
				energy in clause (i) thereof) and the last sentence of such section did
				not apply to such subparagraph.
					Nothing
				in any provision of law shall be construed to treat property as not being
				described in clause (x) (or the corresponding provisions of prior law) by
				reason of being public utility property (within the meaning of section
				48(a)(3))..
			(b)Alternative
			 depreciation systemThe table contained in subparagraph (B) of
			 section 168(g)(3) of such Code is amended by inserting below the item relating
			 to subparagraph (A)(iii) the following new items:
				
					
						
							
								(A)(iv)15
								
								(A)(v)15
								
								(A)(vi)20
								
								(A)(vii)15
								
								(A)(viii)15
								
							
						
					.
			(c)Conforming
			 amendmentSubparagraph (B) of section 168(e)(3) of such Code is
			 amended—
				(1)by striking
			 subclause (I) of clause (vi),
				(2)by redesignating
			 subclauses (II) and (III) of clause (vi) as subclauses (I) and (II),
			 respectively, and
				(3)by
			 striking the last sentence.
				(d)Effective
			 date
				(1)In
			 generalThe amendments made
			 by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				(2)ExceptionThe
			 amendments made by this section shall not apply to any property with respect to
			 which the taxpayer or a related party has entered into a binding contract for
			 the construction thereof on or before such date, or, in the case of
			 self-constructed property, has started construction on or before such
			 date.
				
